Citation Nr: 1549585	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-18 297	)	DATE
	)
	)


THE ISSUE

Whether a January 11, 1988, decision by the Board of Veterans' Appeals (Board) denying service connection for a psychiatric disorder should be reversed or revised on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1980 to March 1984.

This matter is before the Board as an original action on a motion for revision by the Veteran in which he alleges CUE in the Board's January 11, 1988, decision to deny service connection for a psychiatric disorder.


FINDING OF FACT

Although the correct facts, as they were known at the time, were before the Board on January 11, 1988, the statutory or regulatory provisions then extant were not correctly applied, and the failure to correctly apply those laws and regulations manifestly changed the outcome of the Board's January 11, 1988.


CONCLUSIONS OF LAW

1.  The January 1988 Board decision was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2015).

3.  The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed Board decision is final and may only be reversed or revised if CUE is found.  38 U.S.C.A. § 7111.  The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).   

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).  Further, the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a previous Board decision due to CUE. 38 C.F.R. § 20.1411(a).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  

In its decision of January 1988 the Board miscited legal provisions governing the Veteran's claim for service connection.   In reciting the applicable law the Board stated that a Veteran "is presumed in sound condition except, for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability manifested in service existed before service will rebut the presumption." (Citing 38 U.S.C.A. §§ 311, 337 (West 1982), (now renumbered as 38 U.S.C.A. §§ 1111, 1137 (West 2014)).  In actuality however, the cited statute required that in order to refute the Veteran being in sound condition upon induction VA had to show "clear and unmistakable evidence ... that the injury or disease existed before acceptance and was not aggravated by such service."  38 U.S.C.A. § 311 (West 1982) (emphasis added) (now renumbered 38 U.S.C.A. § 38 U.S.C.A. § 1111).  The Board also did not cite to the implementing regulation concerning the presumption of soundness, 38 C.F.R. § 3.304(b) (1987).  In addressing aggravation, the Board cited 38 U.S.C.A. 353 (now renumbered as 38 U.S.C.A. § 1153 (West 2014) and 38 C.F.R. §§ 3.306(c), which provided that:

The specific finding requirement that an increase in disability is due to the natural progress of the condition will be met when the available evidence of a nature generally acceptable as competent shows that the increase in severity of a disease or injury or acceleration in progress was that normally to be expected by reason of the inherent character of the condition, aside from any extraneous or contributing cause or influence peculiar to military service.   Consideration will be given to the, circumstances, conditions, and hardships of service.  

However, the Board did not cite 38 C.F.R. § 3.306(a) (1987) which stated that "a preexisting injury or disease will be considered to have been aggravated by active military... service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

In addressing the facts of the case the Board found that the Veteran's psychiatric disability did not increase in severity during service and that although the Veteran "received counseling and Antabuse therapy for several months, after which time he was apparently considered for discharge ... he was continued in service and received positive reports from his military superiors concerning his performance of duties."  The Board did not make a specific finding that the Veteran's condition was clearly and unmistakably not aggravated by service. 

Of record however is a physical evaluation board proceeding report which notes that the Veteran's condition was considered 30 percent disabling at the time but had been only 10 percent disabling prior to the Veteran's entry onto active duty.  While the report notes the lack of scientific evidence that the condition was aggravated by service, the factual finding of the report does indicate an increase in the severity of the condition.   

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Schizophrenia, a type of psychosis, is a chronic disease subject to presumptive service connection, provided that it is manifest to a compensable degree within one year after separation from service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a), Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  The Veteran was diagnosed during service as having schizophrenia and has a current diagnosis of schizophrenia.  

The January 11, 1988, Board decision was therefore clearly and unmistakably erroneous in a manner which manifestly changed the outcome of the decision.  Thus, the Board decision must be reversed and service connection for schizophrenia must be granted, effective March 14, 1984.  38 C.F.R. §§ 3.400(k), 20.1400, 20.1403.  


ORDER

Clear and unmistakable error having been found in the Board's January 11, 1988, decision, the Veteran's motion for revision is granted and the Board decision is reversed and service connection for schizophrenia effective March 14, 1984, is granted.



                       ____________________________________________
	Steven D. Reiss 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



